Case 2:20-cr-20090-TGB-EAS ECF No. 41, PageID.137 Filed 03/23/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

United States of America,

             Plaintiff,                       Case No. 20-CR-20090
v.

D-1 Andre Kinard,                             Honorable Terrence G. Berg

             Defendant.
                                 /

                   Stipulated Preliminary Order of Forfeiture

      Plaintiff, by and through its undersigned attorneys, together with Defendant

Andre Kinard, by and through his attorney, Antonio Tuddles, submit this

Stipulated Preliminary Order of Forfeiture to the Court for immediate entry, and

stipulate and agree to the following:

      An Indictment was filed on February 13, 2020 charging Defendant with

possession with intent to distribute a controlled substance in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B) (Count One), and possession of a firearm in

violation of 21 U.S.C. § 924(c) (Count Two).

      The Indictment includes forfeiture allegations providing notice of the

government’s intent to forfeit property from Defendant upon his conviction,

pursuant to 21 U.S.C. § 924(d) with 28 U.S.C. § 2461(c), and 21 U.S.C. § 853.
Case 2:20-cr-20090-TGB-EAS ECF No. 41, PageID.138 Filed 03/23/21 Page 2 of 6




      On February 24, 2021, Defendant pleaded guilty to Count One of the

Indictment, a violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), pursuant to a

written Rule 11 Plea Agreement (“Rule 11”) in which Defendant agreed, among

other things, to forfeit the following property (the “Subject Property”), pursuant to

18 U.S.C. § 924(d) with 28 U.S.C. § 2461(c) and/or 21 U.S.C. § 853:

       One Smith and Wesson handgun, CAL:40, Model: SD40VE, Serial No.
        FWK2088; and

       Thirteen Rounds of Assorted Ammunition, CAL:40.

      Defendant also agreed in the Rule 11 to the entry of a Preliminary Order of

Forfeiture incorporating the forfeiture of the Subject Property following his guilty

plea. Defendant agreed that the forfeiture order will become final as to him at the

time it is entered by the Court.

      Defendant’s counsel, Antonio Tuddles, affirms that he has discussed the

forfeiture of the Subject Property with Defendant and Defendant consents to the

entry of this Stipulated Preliminary Order of Forfeiture.

      Based on the Indictment, Defendant’s Rule 11, his guilty plea, this

Stipulation, and other information in the record, and pursuant to 18 U.S.C. §

924(d) with 28 U.S.C. § 2461(c) and/or 21 U.S.C. § 853, and Rule 32.2 of the

Federal Rules of Criminal Procedure, IT IS HEREBY ORDERED, ADJUDGED

AND DECREED THAT:



                                          2
Case 2:20-cr-20090-TGB-EAS ECF No. 41, PageID.139 Filed 03/23/21 Page 3 of 6




  1.    Defendant shall forfeit to the United States all right, title and interest he

        may possess in the Subject Property, as property involved in his Title 21

        violation pursuant to 18 U.S.C. § 924(d) with 28 U.S.C. § 2461(c) and/or

        21 U.S.C. § 853.

  2.    The Subject Property IS HEREBY FORFEITED to the United States of

        America pursuant to 18 U.S.C. § 924(d) with 28 U.S.C. § 2461(c) and/or

        21 U.S.C. § 853 for disposition according to law, and any right, title or

        interest of Defendant, and any right, title and interest that his successors

        and assigns have, or may have, in the Subject Property is hereby and

        forever EXTINGUISHED.

  3.    The Subject Property was involved in Defendant’s Title 21 violation and

        the requisite nexus exists between the Subject Property and Defendant’s

        offense of conviction.

  4.    Upon entry of this order, the United States shall publish on

        www.forfeiture.gov, notice of this Stipulated Preliminary Order of

        Forfeiture and of its intent to dispose of the Subject Property in such

        manner as the Attorney General may direct, pursuant to 21 U.S.C. §

        853(n). Said notice shall direct that any person, other than the Defendant,

        asserting a legal interest in the Subject Property may file a petition with

        the Court within thirty (30) days of the final publication of notice or of


                                         3
Case 2:20-cr-20090-TGB-EAS ECF No. 41, PageID.140 Filed 03/23/21 Page 4 of 6




        receipt of actual notice, whichever is earlier. The petition shall be for a

        hearing before the Court alone, without a jury and in accordance with 21

        U.S.C. § 853(n), to adjudicate the validity of the petitioner’s alleged

        interest in the Subject Property. The petition must identify petitioner’s

        alleged right, title, or interest in the Subject Property, the time and

        circumstances of the petitioner’s acquisition of the right, title, or interest

        in the Subject Property, any additional facts supporting the petitioner’s

        claim, and the relief sought. The United States may also, to the extent

        practicable, provide direct written notice to any person or entity known to

        have an alleged interest in the Subject Property.

  5.    Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Order shall become final as

        to Defendant upon entry.

  6.    If no third party files a timely petition before the expiration of the period

        provided in 21 U.S.C. § 853(n)(2), then this Stipulated Preliminary Order

        of Forfeiture shall become the Final Order of Forfeiture and the United

        States shall have clear title to the Subject Property as provided in 21

        U.S.C. § 853(n)(7) and Fed. R. Crim. P. 32.2(c)(2); further, the United

        States shall be authorized to dispose of the Subject Property as prescribed

        by law.




                                         4
Case 2:20-cr-20090-TGB-EAS ECF No. 41, PageID.141 Filed 03/23/21 Page 5 of 6




   7.    If a third party files a petition for ancillary hearing for the Subject

         Property, the Court shall enter an Amended and/or Final Order of

         Forfeiture that addresses the disposition of the third party petition as

         provided under Fed. R. Crim. P. 32.2(c)(2).

   8.    The forfeiture of the Subject Property shall be made part of Defendant’s

         sentence and included in his Judgment.

   9.    The Court shall retain jurisdiction to enforce this Order, and to amend it

         as necessary, pursuant to Fed. R. Crim. P. 32.2.

Agreed as to form and substance:

Saima S. Mohsin
Acting United States Attorney

s/Cassandra M. Resposo                     s/Antonio Tuddles
Cassandra M. Resposo                       Antonio Tuddles
Assistant United States Attorney           Counsel for Andre Kinard
211 W. Fort Street, Suite 2001             400 Monroe Street, Suite 425
Detroit, Michigan 48226                    Detroit, Michigan 48226
Telephone: (313) 226-9736                  (313) 965-1457
Cassandra.Resposo@usdoj.gov                Adtlawoffice1509@yahoo.com

Date: 3/17/2021                            Dated: 3/22/2021


***********************

IT IS SO ORDERED.

Dated: March 23, 2021                      /s/Terrence G. Berg
                                           Honorable Terrence G. Berg
                                           United States District Judge


                                           5
Case 2:20-cr-20090-TGB-EAS ECF No. 41, PageID.142 Filed 03/23/21 Page 6 of 6




                                     6
